IN THE
                          TENTH COURT OF APPEALS



                                  No. 10-19-00166-CV

              IN RE TEXAS-NEW MEXICO POWER COMPANY


                                 Original Proceeding



                                        ORDER


       Relator’s petition for writ of mandamus and motion for stay was filed on May 15,

2019. Relator’s motion for stay is granted. See TEX. R. APP. P. 52.10(b). Accordingly, all

activity in the trial court is stayed until further order of this Court or the disposition of

this mandamus proceeding, whichever is earlier.

       Additionally, the Court requests a response from the parties to the proceeding. See

TEX. R. APP. P. 52.8(b). Any response shall be filed with the Clerk of this Court no later

than 21 days from the date of this order.


                                            PER CURIAM
Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Motion for stay granted
Response requested
Order issued and filed May 22, 2019




In re Texas-New Mexico Power Company   Page 2